Order, Supreme Court, New York County, entered March 20,1980, which dismissed the complaint on the ground of forum non conveniens on the condition that the defendant waive the Statute of Limitations as a defense, modified, on the law and the facts, to limit the provision with respect to the waiver of the Statute of Limitations only to that period which may have accrued since the date when the action was commenced, with costs and disbursements. The order entered at Special Term provided for an absolute waiver of the Statute of Limitations. Inasmuch as defendant-appellant’s contention as to forum non conveniens was upheld, it is not proper to condition it on a total waiver of the statute. Plaintiff should not be in a better position in another jurisdiction than it would be in this jurisdiction with respect to the Statute of Limitations. We therefore limit the waiver requirement to any such defense which may have accrued since the date when this action was *791commenced. Concur — Kupferman, J. P., Sandler, Ross, Silverman and Carro, JJ.